 

Case 1:18-cv-09379-AKH Document 90 Filed 04/07/20 Page 1 of 3

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

  
 

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL 3 — a Hc ol
Writer’s Direct Dial: (212) 416-8553 v LN " ett \ mi aya
April 7, 2020 way her yu ws" WO Pe
OV! AE Lend 1 “=< . ae
é

 
 
 
 

By Facsimile and ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street

New York, NY 10007

ar ay

Dear Judge Hellerstein:

This office represents the New York State Court Officers named as Defendants in this
action. We write to respectfully request leave of Court to conduct Plaintiff s deposition by video
conference as an alternative to an in person deposition.

Plaintiff commenced this federal action on October 13, 2018, alleging violations of her
civil rights pursuant to 42 U.S.C. § 1983, following her arrest on October 14, 2015 at the New
York State Family Court at 60 Lafayette Street in Manhattan (“Family Court”). See ECF No. 1.
Plaintiff is simultaneously prosecuting another action based on identical allegations, commenced
on October 14, 2016, against the State of New York in the State Court of Claims. Due to parallel
state court litigation, on March 15, 2019, Defendants moved to stay this action. See ECF Nos. 47,
48, 49. The Court denied Defendants’ Motion for a Stay on April 15, 2019. See ECF No. 54.
Defendants moved to dismiss the Complaint on May 6, 2019. See ECF No. 55, 56. Following
Deiendants motion to dismiss, Plaintiff filed an amended complaint on consent, dismissing this
action, Ja its entirety, against Defendants Chris Mangan, Judith McCabe, Robert Miglino, Ariana
Flores, Joseph Kennedy, Nicole Nicoletti, John Baldwin, and Michael DeMarco and dismissing
Plaintiffs claim for supervisory liability. See Amended Complaint, ECF No. 61. Defendants

28 Liberty Street, New York, New York 10005 e Tel.: (212) 416-8553
WWW.ag.ny.gov
